Citation Nr: 1040669	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected sinusitis, status post frontal sinusotomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to September 
1961, from October 1961 to August 1962, and from March 1963 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) of the Regional Office RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In his March 2007 Substantive Appeal, the Veteran reported that 
his sinus disability had worsened since the most recent 
examination, which was conducted in July 2005.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of his sinus disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since 
December 2006, have not been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as 
well, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the 
Veteran and his representative and request 
that they provide sufficient information, and 
if necessary, authorization, to enable the RO 
to obtain any additional evidence pertinent 
to the claim for an increased rating, to 
specifically include treatment records from 
the Charleston, South Carolina, VA Medical 
Center, dated since December 2006.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all records referred 
to by the Veteran not already on file.  

2.  After associating with the claims folder 
any pertinent outstanding records, schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent and severity 
of his sinus disability.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should be 
performed.  The examiner must state whether 
the disability is productive of 
incapacitating episodes per year of 
sinusitis, and if so, the frequency as well 
as whether the condition requires the use of 
antibiotic treatment.  The examiner must also 
state whether the disability is manifested by 
headaches, pain, and purulent discharge or 
crusting or has required surgery.  The 
examiner should also indicate the impact of 
the Veteran's sinus disability on his 
employability.  The examiner must set forth a 
complete rationale for all conclusions in a 
legible report.  

3.  Then readjudicate the claim.  If the 
determination of the claim remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

